Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hada et al. (US 20160260197 A1, hereinafter “Hada”).

Regarding claim 1, Hada teaches a method of calibrating an image sensor (Fig. 1, 4&8-9, [0044]&[0086]-[0093]) including a color filter array having a first-type array pattern (Figs. 1&10, [0020]&[0061]: a color filter array (e.g., the Bayer pattern) of the image pickup device), the method comprising: 
capturing a target using the image sensor to generate first image data (Figs. 1&10, [0020]-[0073]: optical system component forms an image of an object on a light receiving surface of an image pickup device 1);
performing a white balance operation on the first image data to generate second image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)); 
performing an inverse white balance operation on the second image data based on a second-type array pattern to generate third image data, the second-type array pattern being different from the first-type array pattern (Figs. 1&10, [0071]: the signal processing section 24 performs inverse white balance processing by multiplying the pixel value after the inverse color matrix processing by the inverse number of the white balance coefficient (S32)); and calibrating the image sensor based on the third image data (Figs. 1&10, [0044]&[0071]: the signal processing section 24 outputs the pixel value of the color C of the reference pixel Pi that has been subjected to the inverse color matrix processing and the inverse white balance processing, as the pixel value of the output pixel Po (S28)).

Regarding claim 2, Hada teaches the method of claim 1, in addition Hada discloses wherein the second-type array pattern is a Bayer pattern (Figs. 4&9, [0078]: inverse white balance unit 54  multiplies the pixel signals R, G, and B supplied from the high-frequency restoration processing unit 53 by the reciprocals of the white balance gains CWB, CWG, and CWB supplied from the gain calculation unit 43).
Regarding claim 3, Hada teaches the method of claim 1, in addition Hada discloses wherein the first-type array pattern includes three or more color filters adjacent to each other, each of the three or more color filters corresponding to a same particular color (Figs. 4&8, [0057]: separation unit 42 supplies a white balance unit 44 with the visible light components RL, GL, and BL.).

Regarding claim 7, Hada teaches the method of claim 1, in addition Hada discloses wherein the image sensor further includes a plurality of pixels under the color filter array, and a lens on the color filter array (Figs. 1&10, [0020]-[0073]: optical system component forms an image of an object on a light receiving surface of an image pickup device 1 and the color filter array (e.g., the Bayer pattern) of the image pickup device); and the calibrating the image sensor includes adjusting Fig. 1, [0044]&[0086]-[0093]: signal processing unit 25 supplies the image sensor 23 with shutter gain indicating the exposure obtained as a result of the exposure control process, and thus, controls the exposure of the captured image.).

Regarding claim 8, Hada teaches the method of claim 1, in addition Hada discloses wherein the capturing, the performing the white balance operation, and the performing the inverse white balance operation are performed by the image sensor (Figs. 1&10, [0044]&[0071]: the signal processing section 24 outputs the pixel value of the color C of the reference pixel Pi that has been subjected to the inverse color matrix processing and the inverse white balance processing, as the pixel value of the output pixel Po (S28)).

Regarding claim 9, Hada teaches the method of claim 1, in addition Hada discloses wherein the capturing is performed by the image sensor(Figs. 1&10, [0020]-[0073]: optical system component forms an image of an object on a light receiving surface of an image pickup device 1), and the performing the white balance operation and the performing the inverse white balance operation are performed by processing circuitry for calibrating the image sensor (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)).

Regarding claim 10, Hada teaches the method of claim 1, in addition Hada discloses wherein the capturing comprises: digitizing a portion of information captured by the image sensor to generate the first image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)).

Regarding claim 11, Hada teaches the method of claim 1, in addition Hada discloses wherein the capturing comprises: digitizing a portion of information captured by the image sensor to generate fourth image data including the first image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)).

Regarding claim 12, Hada teaches an image sensor (Fig. 1) comprising: 
a lens; a color filter array under the lens, the color filter array including a plurality of color filters having a first array pattern; a pixel array under the color filter array, the pixel array including a plurality of pixels respectively corresponding to the plurality of color filters, and the pixel array being configured to sense light incident through the lens and the color filter array (Figs. 1&10, [0020]-[0073]: optical system component 1 forms an image of an object on a light receiving surface of an image pickup device 1 and a color filter array (e.g., the Bayer pattern) of the image pickup device 1); 
and processing circuitry configured to digitize the light sensed by the pixel array to generate first image data, perform a white balance operation on the first image data to generate second image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)), 
and perform an inverse white balance operation on the second image data based on a second array pattern to generate third image data, the second array pattern being different from the first array pattern (Figs. 1&10, [0044]&[0071]: the signal processing section 24 performs inverse white balance processing by multiplying the pixel value after the inverse color matrix processing by the inverse number of the white balance coefficient (S32). The signal processing section 24 outputs the pixel value of the color C of the reference pixel Pi that has been subjected to the inverse color matrix processing and the inverse white balance processing, as the pixel value of the output pixel Po (S28)).

Regarding claim 15, Hada teaches the image sensor of claim 12, in addition Hada discloses wherein the processing circuitry is configured to digitize a part of the light sensed by the pixel array to generate the first image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)).

Regarding claim 16, Hada teaches the image sensor of claim 12, in addition Hada discloses wherein the processing circuitry is configured to digitize a part of the light sensed by the pixel array to generate fourth image data, the first image data being a part of the fourth image data (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)).

Regarding claim 17, Hada teaches the electronic device (Fig. 1) comprising: processing circuitry configured to perform a white balance operation on first image data received from an image sensor to generate second image data, the image sensor including a color filter array of a first-type array pattern (Figs. 1&10, [0035]&[0062]-[0063]: signal processing section 24 subjects pixels in the neighbor region (the pixels in the window Wi of the image) to the white balance processing (S24)), perform an inverse white balance operation on the second image data based on a second-type array pattern to generate third image data, the second-type array pattern being different from the first-type array pattern, and generate a signal for calibrating the image sensor based on the third image data (Figs. 1&10, [0044]&[0071]: the signal processing section 24 performs inverse white balance processing by multiplying the pixel value after the inverse color matrix processing by the inverse number of the white balance coefficient (S32). The signal processing section 24 outputs the pixel value of the color C of the reference pixel Pi that has been subjected to the inverse color matrix processing and the inverse white balance processing, as the pixel value of the output pixel Po (S28)).

Regarding claim 19, Hada teaches the electronic device of claim 17, in addition Hada discloses wherein the first-type array pattern includes three or more color filters adjacent to each other, the three or more color filters corresponding to a same particular color, the second-type array pattern being a Bayer pattern (Figs. 4&8, [0057]: separation unit 42 supplies a white balance unit 44 with the visible light components RL, GL, and BL.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 20160260197 A1, hereinafter “Hada”), in view of Park et al. (US 20090207274 A1, hereinafter “Park”).

Regarding claim 5, Hada teaches the method of claim 1, except  wherein the target includes an achromatic color.
However, Park discloses wherein the target includes an achromatic color (Fig. 3, [0048]-[0052]: estimated color temperature is determined to be an achromatic color region and a white balance is adjusted according to a result of the determination). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the target includes an achromatic color as taught by Park into Hada WB process. The suggestion/ motivation for doing so would be to achieve an accurate white balance of an image signal input from a camera sensor, thereby improving the quality of the image (Park: [0064]).

Regarding claim 6, the Hada and Park combination teaches the method of claim 5, in addition Park discloses wherein the calibrating the image sensor calibrates the image sensor based on a part of the third image data corresponding to the achromatic color (Fig. 3, [0048]-[0052]: estimated color temperature is determined to be an achromatic color region and a white balance is adjusted according to a result of the determination).

Allowable Subject Matter
Claims 4, 13-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697